Title: To Thomas Jefferson from William Barry, 5 October 1802
From: Barry, William
To: Jefferson, Thomas


          
            5th. Octr. 1802City of Washington
          
          An application For the Exspultion of Wm. W. Burrows at present Lieutt. Col. Commg. Marines—For His Tyranical Treatmt. to the Non Commisioned Officers and privates that Has been and are In the Service of the U. States—Is seriously and finally Transfer’d to your Excellency In Hopes of being put Into Execution—Whereas on the 15th. August 1802—the said Wm. W. Burrows—Caused to be brot. before Him From an old Grudge on acct. of a Letter wrote to your Excellency about the 13th. or 14th. Feby. Last with Respect to my not being willing to go out to sea in the Constellation—she being bound for a Long Cruize and my time—being short—a Certain Wm. Barry—a Late Corpl. of Marines, For Endeavouring to Solicit or prevail on a Certain Peregrine White &. Wm. Prine two Private Marins on board the U. States Frigate Essex to Desert there was an application made to me by the aforesaid two Private Marines but I refused to Coincide with them In opinion—it—at Length displeased them—In Consequence thereof they made a Report to the aforesaid Wm. W. Burrows—that I solicited them to Desert—therefore the said Wm. W. Burrows ordered a Court Marshall and from a/cs. gave the Court Directns. to Sentence me one Hundred Lashes the wright side of my Head shaved and drumed out—In Consequence thereof Have thought proper to Come Forward to your Excellency for Refuge and to Know weather we are to be treated in this Manner—
          I therefore Conclude Honourable Sir as a Child Petitioning His Father—that you will Have the aforesaid Wm. W. Burrows Banished out of the Service of the U. States. I Remain Honl. Sir, your Servt.
          
            Wm Barry
          
        